UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-2004



CHARLOTTE L. HAZELETT,

                                            Plaintiff - Appellant,

          versus


R. L. BROWNLEE, Acting Secretary Department of
Army,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington. Joseph R. Goodwin, Chief
District Judge. (3:04-cv-00098)


Submitted:   December 13, 2007         Decided:     December 18, 2007


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charlotte L. Hazelett, Appellant Pro Se.     Kelly Rixner Curry,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Charlotte    L.   Hazelett    seeks   to   appeal   the   district

court’s order dismissing her civil action.           We dismiss the appeal

for lack of jurisdiction because the notice of appeal was not

timely filed.

          Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).         This appeal period is “mandatory

and jurisdictional.”    Browder v. Dir., Dep’t of Corr., 434 U.S.
257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

          The district court’s order was entered on the docket on

March 27, 2007.   The notice of appeal was filed on October 3, 2007.

Because Hazelett failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss

the appeal.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    DISMISSED




                                 - 2 -